                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KAREN RAWERS,

              Plaintiff,

v.                                                                No. CV 19-34 JB/CG

UNITED STATES OF AMERICA, et al.,

              Defendants.

              ORDER VACATING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY ORDERED

that the Court’s Initial Scheduling Order, (Doc. 13), and all associated deadlines are VACATED.

IT IS FURTHER ORDERED that the Telephonic Rule 16 Scheduling Conference set for July 11,

2019, at 3:00 p.m. is hereby VACATED.


       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
